Title: To James Madison from Alexander James Dallas, 1 October 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
1 Oct. 1816.

A Severe indisposition has confined me to my bed for three days.  I am sufficiently recovered, however, to decide upon beginning my journey this afternoon, or tomorrow morning.  I have left every thing here in order; and I shall continue, with great pleasure, to transact the business of the Department, until you are ready to relieve me.  You will, of course, give me notice of a day, on which I am to cease to act.  I will take care, that there shall be no legal, or practical, collision with my professional engagements.  I am, Dear Sir, most respectfully & faithfully, Yrs.

A. J. Dallas

